Order striking from the answer the first, second, third, fourth and fifth defenses on the ground that they are sham, and the counterclaim on the ground that it does not state facts sufficient to constitute a cause of action, and order denying defendants’ motion to incorporate in the record on appeal the entire examination of plaintiffs before trial, affirmed, in so far as appealed from, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Davis, Johnston and Close, JJ., concur.